Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 1 of 19 Page ID #:502




    1 POMERANTZ LLP
      Jordan L. Lurie, State Bar No. 130013
    2 jllurie@pomlaw.com
    3 Ari Y. Basser, State Bar No. 272618
      abasser@pomlaw.com
    4 1100 Glendon Avenue, 15th Floor
      Los Angeles, CA 90024
    5 Telephone: (310) 432-8492
    6
      LAW OFFICES OF ZEV B. ZYSMAN
    7 Zev B. Zysman, State Bar No. 176805
      zev@zysmanlawca.com
    8 A Professional Corporation
      15760 Ventura Boulevard, 16th Floor
    9 Encino, CA 91436
      Telephone: (818)783-8836
   10
      Attorneys for Plaintiff and the Proposed Class(es)
   11
      CARLTON FIELDS, LLP
   12 Steven B. Weisburd (SBN 171490)
      sweisburd@carltonfields.com
   13 2029 Century Park East, Suite 1200
      Los Angeles, CA 90067-2913
   14 Telephone: (310) 843-6300
   15 Attorneys for Defendants
   16                     UNITED STATES DISTRICT COURT

   17         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

   18
      DONNA HAAS, on behalf of herself and         Case No.: 2:20-cv-06171-ODW-PLA
   19 all others similarly situated,
                                                   CLASS ACTION
   20               Plaintiff,
                                                   DISCOVERY MATTER
   21 vs.
                                                   STIPULATED PROTECTIVE
   22 TRAVELEX INSURANCE SERVICES                  ORDER
      INC.,  BERKSHIRE          HATHAWAY
   23 SPECIALITY   INSURANCE     COMPANY,
      and DOES 1 through 100, inclusive,
   24
                Defendants.
   25
   26
   27
   28
        125217621.7
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 2 of 19 Page ID #:503




    1          IT IS HEREBY STIPULATED by and between Plaintiff Donna Haas
    2 (“Plaintiff”) and Defendants Travelex Insurance Services Inc. and Berkshire
    3 Hathaway Specialty Insurance Company (hereafter “Travelex,” “Berkshire,” or
    4 “Defendants”) (Plaintiff and Defendants are collectively referred to herein as the
    5 “Parties”), by and through their respective counsel of record, that:
    6          1. GENERAL
    7          1.1 Purposes and Limitations. Discovery in this action is likely to involve
    8 production of confidential, proprietary, or private information for which special
    9 protection from public disclosure and from use for any purpose other than
   10 prosecuting this litigation may be warranted. Accordingly, the parties hereby
   11 stipulate to and petition the Court to enter the following Stipulated Protective
   12 Order. The parties acknowledge that this Order does not confer blanket protections
   13 on all disclosures or responses to discovery and that the protection it affords from
   14 public disclosure and use extends only to the limited information or items that are
   15 entitled to confidential treatment under the applicable legal principles. The parties
   16 further acknowledge, as set forth in Section 12.3, below, that this Stipulated
   17 Protective Order does not entitle them to file confidential information under seal;
   18 Civil Local Rule 79-5 sets forth the procedures that must be followed and the
   19 standards that will be applied when a party seeks permission from the court to file
   20 material under seal.
   21          1.2 Good Cause Statement. This action is likely to involve trade secrets,
   22 customer and pricing lists and other valuable research, development, commercial,
   23 financial, sensitive personal information, technical and/or proprietary information
   24 for which special protection from public disclosure and from use for any purpose
   25 other than prosecution of this action is warranted. Such confidential and proprietary
   26 materials and information consist of, among other things, confidential personal
   27 consumer information, confidential business or financial information, information
   28
        125217621.7                                2
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 3 of 19 Page ID #:504




    1 regarding confidential business practices, or other confidential research,
    2 development, or commercial information (including information implicating privacy
    3 rights of third parties), information otherwise generally unavailable to the public, or
    4 which may be privileged or otherwise protected from disclosure under state or
    5 federal statutes, court rules, case decisions, or common law. Accordingly, to
    6 expedite the flow of information, to facilitate the prompt resolution of disputes over
    7 confidentiality of discovery materials, to adequately protect information the parties
    8 are entitled to keep confidential, to ensure that the parties are permitted reasonable
    9 necessary uses of such material in preparation for and in the conduct of trial, to
   10 address their handling at the end of the litigation, and serve the ends of justice, a
   11 protective order for such information is justified in this matter. It is the intent of the
   12 parties that information will not be designated as confidential for tactical reasons
   13 and that nothing be so designated without a good faith belief that it has been
   14 maintained in a confidential, non-public manner, and there is good cause why it
   15 should not be part of the public record of this case.
   16          2. DEFINITIONS
   17          2.1 Action: Action means the above-entitled proceeding, Case No. 2:20-cv-
   18 06171-ODW-PLA.
   19          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
   20 information or items under this Order.
   21          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
   22 it is generated, stored or maintained) or tangible things that qualify for protection
   23 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   24 Cause Statement.
   25          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
   26 support staff).
   27
   28
        125217621.7                                3
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 4 of 19 Page ID #:505




    1          2.5 Designating Party: a Party or Non-Party that designates information or
    2 items that it produces in disclosures or in responses to discovery as
    3 “CONFIDENTIAL.”
    4          2.6 Disclosure or Discovery Material: all items or information, regardless of
    5 the medium or manner in which it is generated, stored, or maintained (including,
    6 among other things, testimony, transcripts, and tangible things), that are produced or
    7 generated in disclosures or responses to discovery in this matter.
    8          2.7 Expert: a person with specialized knowledge or experience in a matter
    9 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   10 an expert witness or as a consultant in this Action.
   11          2.8 House Counsel: attorneys who are employees of a party to this Action.
   12 House Counsel does not include Outside Counsel of Record or any other outside
   13 counsel.
   14          2.9 Non-Party: any natural person, partnership, corporation, association, or
   15 other legal entity not named as a Party to this action.
   16          2.10 Outside Counsel of Record: attorneys who are not employees of a party
   17 to this Action but are retained to represent or advise a party to this Action and have
   18 appeared in this Action on behalf of that party or are affiliated with a law firm that
   19 has appeared on behalf of that party, including support staff.
   20          2.11 Party: for purposes of this Order only, Party shall mean any party to this
   21 Action, including all of its officers, directors, employees, consultants, retained
   22 experts, and Outside Counsel of Record (and their support staffs).
   23          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   24 Discovery Material in this Action.
   25          2.13 Professional Vendors: persons or entities that provide litigation support
   26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   27
   28
        125217621.7                                4
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 5 of 19 Page ID #:506




    1 demonstrations, and organizing, storing, or retrieving data in any form or medium)
    2 and their employees and subcontractors.
    3          2.14 Protected Material: any Disclosure or Discovery Material that is
    4 designated as “CONFIDENTIAL.”
    5          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
    6 from a Producing Party.
    7          3. SCOPE
    8          The protections conferred by this Stipulation and Order cover not only
    9 Protected Material (as defined above), but also (1) any information copied or
   10 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   11 compilations of Protected Material; and (3) any testimony, conversations, or
   12 presentations by Parties or their Counsel that might reveal Protected Material. Any
   13 use of Protected Material at trial shall be governed by the orders of the trial judge.
   14 This Order does not govern the use of Protected Material at trial.
   15          4. DURATION
   16          Once a case proceeds to trial, all of the court-filed information to be
   17 introduced that was previously designated as confidential or maintained pursuant to
   18 this protective order becomes public and will be presumptively available to all
   19 members of the public, including the press, unless compelling reasons supported by
   20 specific factual findings to proceed otherwise are made to the trial judge in advance
   21 of the trial. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1180-81
   22 (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents
   23 produced in discovery from “compelling reasons” standard when merits-related
   24 documents are part of court record). Accordingly, the terms of this protective order
   25 as they relate to court-filed information to be introduced at trial do not extend
   26 beyond the commencement of the trial. This Protective Order shall survive and
   27 continue to be binding after the conclusion of this Action.
   28
        125217621.7                                5
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 6 of 19 Page ID #:507




    1          5. DESIGNATING PROTECTED MATERIAL
    2          5.1 Exercise of Restraint and Care in Designating Material for Protection.
    3 Each Party or Non-Party that designates information or items for protection under
    4 this Order must take care to limit any such designation to specific material that
    5 qualifies under the appropriate standards. The Designating Party must designate for
    6 protection only those parts of material, documents, items, or oral or written
    7 communications that qualify so that other portions of the material, documents,
    8 items, or communications for which protection is not warranted are not swept
    9 unjustifiably within the ambit of this Order.
   10          Mass, indiscriminate, or routinized designations are prohibited. Designations
   11 that are shown to be clearly unjustified or that have been made for an improper
   12 purpose (e.g., to unnecessarily encumber the case development process or to impose
   13 unnecessary expenses and burdens on other parties) may expose the Designating
   14 Party to sanctions.
   15          If it comes to a Designating Party’s attention that information or items that it
   16 designated for protection do not qualify for protection, that Designating Party must
   17 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   18          5.2 Manner and Timing of Designations. Except as otherwise provided in this
   19 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   20 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   21 under this Order must be clearly so designated before the material is disclosed or
   22 produced.
   23          Designation in conformity with this Order requires:
   24          (a) for information in documentary form, that the Producing Party affix, at a
   25 minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”),
   26 to each page that contains protected material. If only a portion or portions of the
   27 material on a page qualifies for protection, the Producing Party also must clearly
   28
        125217621.7                                6
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 7 of 19 Page ID #:508




    1 identify the protected portion(s) (e.g., by making appropriate markings in the
    2 margins).
    3          A Party or Non-Party that makes original documents available for inspection
    4 need not designate them for protection until after the inspecting Party has indicated
    5 which documents it would like copied and produced. During the inspection and
    6 before the designation, all of the material made available for inspection shall be
    7 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
    8 documents it wants copied and produced, the Producing Party must determine which
    9 documents, or portions thereof, qualify for protection under this Order. Then, before
   10 producing the specified documents, the Producing Party must affix the
   11 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   12 portion or portions of the material on a page qualifies for protection, the Producing
   13 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   14 markings in the margins).
   15          (b) for answers or responses to written discovery, that the Designating Party
   16 insert the word “CONFIDENTIAL” in brackets at the beginning of the specific
   17 answer or response.
   18          (c) for testimony given in depositions that the Designating Party either:
   19 identify the Disclosure or Discovery Material on the record, before the close of the
   20 deposition; or designate the portion of the transcript (including exhibits) that
   21 contains confidential material within thirty (30) days after receipt of the transcript
   22 by notifying all Parties in writing of the page and line numbers which have been
   23 designated as ‘CONFIDENTIAL.” In the absence of an agreement on the record or
   24 in writing, or an order of the Court to the contrary, all deposition testimony shall be
   25 deemed “CONFIDENTIAL” until the expiration of the aforementioned thirty (30)
   26 days.
   27
   28
        125217621.7                                7
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 8 of 19 Page ID #:509




    1          (d) for information produced in some form other than documentary and for
    2 any other tangible items, that the Producing Party affix in a prominent place on the
    3 exterior of the container or containers in which the information is stored the legend
    4 “CONFIDENTIAL.” If only a portion or portions of the information warrants
    5 protection, the Producing Party, to the extent practicable, shall identify the protected
    6 portion(s).
    7          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
    8 failure to designate qualified information or items does not, standing alone, waive
    9 the Designating Party’s right to secure protection under this Order for such material.
   10 Upon timely correction of a designation, the Receiving Party must make reasonable
   11 efforts to assure that the material is treated in accordance with the provisions of this
   12 Order.
   13          6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   14          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
   15 designation of confidentiality at any time that is consistent with the Court’s
   16 Scheduling Order.
   17          6.2 Meet and Confer. The Challenging Party shall initiate the dispute
   18 resolution process under Local Rule 37-1, et seq., except that the requirement to
   19 meet in person is waived, and the Parties may confer telephonically. Any discovery
   20 motion must strictly comply with the procedures set forth in Local Rules 37-1, 37-2,
   21 and 37-3.
   22          6.3 Burden. The burden of persuasion in any such challenge proceeding shall
   23 be on the Designating Party. Frivolous challenges, and those made for an improper
   24 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   25 parties) may expose the Challenging Party to sanctions. Unless the Designating
   26 Party has waived or withdrawn the confidentiality designation, all parties shall
   27 continue to afford the material in question the level of protection to which it is
   28
        125217621.7                                8
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 9 of 19 Page ID #:510




    1 entitled under the Producing Party’s designation until the Court rules on the
    2 challenge. Nothing herein shall bar a Party from seeking expedited and/or
    3 emergency relief under Section 6 for good cause shown and in compliance with this
    4 Court’s Local Rules and Standing Order.
    5          7. ACCESS TO AND USE OF PROTECTED MATERIAL
    6          7.1 Basic Principles. A Receiving Party may use Protected Material that is
    7 disclosed or produced by another Party or by a Non-Party in connection with this
    8 Action only for prosecuting, defending, or attempting to settle this Action. Such
    9 Protected Material may be disclosed only to the categories of persons and under the
   10 conditions described in this Order. When the Action has been terminated, a
   11 Receiving Party must comply with the provisions of section 13 below (FINAL
   12 DISPOSITION).
   13          Protected Material must be stored and maintained by a Receiving Party at a
   14 location and in a secure manner that ensures that access is limited to the persons
   15 authorized under this Order.
   16          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
   17 ordered by the Court or permitted in writing by the Designating Party, a Receiving
   18 Party may disclose any information or item designated “CONFIDENTIAL” only to:
   19          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   20 employees of said Outside Counsel of Record to whom it is reasonably necessary to
   21 disclose the information for this Action;
   22          (b) the officers, directors, and employees (including House Counsel) of the
   23 Receiving Party to whom disclosure is reasonably necessary for this Action;
   24          (c) Experts (as defined in this Order) or consultants who are retained by any
   25 of the parties or their counsel of record to assist counsel in the Action, and any
   26 employee of such an expert or consultant assisting in the Action, provided that
   27
   28
        125217621.7                               9
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 10 of 19 Page ID #:511




    1 Experts or consultants have signed the “Acknowledgment and Agreement to Be
    2 Bound” (Exhibit A) attached hereto;
    3          (d) the Court and its personnel;
    4          (e) court reporters and their staff;
    5          (f) professional jury or trial consultants, mock jurors, and Professional
    6 Vendors to whom disclosure is reasonably necessary for this Action and who have
    7 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    8          (g) the author or recipient of a document containing the information or a
    9 custodian or other person who otherwise possessed or knew the information;
   10          (h) during their depositions, witnesses, and attorneys for witnesses, in the
   11 Action to whom disclosure is reasonably necessary, provided: (1) the deposing party
   12 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   13 will not be permitted to keep any confidential information unless they sign the
   14 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   15 agreed by the Designating Party or ordered by the Court. Pages of transcribed
   16 deposition testimony or exhibits to depositions that reveal Protected Material may
   17 be separately bound by the court reporter and may not be disclosed to anyone except
   18 as permitted under this Stipulated Protective Order;
   19          (i) any mediator or settlement officer, and their supporting personnel,
   20 mutually agreed upon by any of the parties engaged in settlement discussions; and
   21          (j) Party deponents and officers and employees of the parties assisting counsel
   22 in the preparation of the case for trial, motion practice or appellate proceedings; and,
   23          (k) other persons, only upon order of the Court or upon stipulation of the
   24 Producing Party.
   25 ///
   26 ///
   27 ///
   28
        125217621.7                                   10
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 11 of 19 Page ID #:512




    1          8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
    2          PRODUCED IN OTHER LITIGATION
    3          If a Party is served with a request, subpoena, or a court order issued in other
    4 litigation that compels disclosure of any information or items designated in this
    5 Action as “CONFIDENTIAL,” that Party must:
    6          (a) promptly and within ten (10) days of the receipt of such request, subpoena,
    7 or court order, notify in writing the Designating Party. Such notification shall
    8 include a copy of the request, subpoena or court order;
    9          (b) promptly and within ten (10) days of the receipt of such request,
   10 subpoena, or court order, notify in writing the party who caused the request,
   11 subpoena, or order to issue in the other litigation that some or all of the material
   12 covered by the subpoena or order is subject to this Protective Order. Such
   13 notification shall include a copy of this Stipulated Protective Order; and
   14          (c) cooperate with respect to all reasonable procedures sought to be pursued
   15 by the Designating Party whose Protected Material may be affected.
   16          If the Designating Party timely seeks a protective order, the Party served with
   17 the subpoena or court order shall not produce any information designated in this
   18 action as “CONFIDENTIAL” before a determination by the court from which the
   19 subpoena or order issued, unless the Party has obtained the Designating Party’s
   20 permission. The Designating Party shall bear the burden and expense of seeking
   21 protection in that court of its confidential material and nothing in these provisions
   22 should be construed as authorizing or encouraging a Receiving Party in this Action
   23 to disobey a lawful directive from another court.
   24          9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   25          PRODUCED IN THIS LITIGATION
   26          (a) The terms of this Order are applicable to information produced by a Non-
   27 Party in this Action and designated as “CONFIDENTIAL.” Such information
   28
        125217621.7                                11
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 12 of 19 Page ID #:513




    1 produced by Non-Parties in connection with this litigation is protected by the
    2 remedies and relief provided by this Order. Nothing in these provisions should be
    3 construed as prohibiting a Non-Party from seeking additional protections.
    4          (b) In the event that a Party is required, by a valid discovery request, to
    5 produce a Non-Party’s confidential information in its possession, and the Party is
    6 subject to an agreement with the Non-Party not to produce the Non-Party’s
    7 confidential information, then the Party shall:
    8                 (1) promptly notify in writing the Requesting Party and the Non-Party
    9 that some or all of the information requested is subject to a confidentiality
   10 agreement with a Non-Party;
   11                 (2) promptly provide the Non-Party with a copy of the Stipulated
   12 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   13 specific description of the information requested; and
   14                 (3) make the information requested available for inspection by the Non-
   15 Party, if requested.
   16          (c) If the Non-Party fails to seek a protective order from this Court within 14
   17 days of receiving the notice and accompanying information, the Receiving Party
   18 may produce the Non-Party’s confidential information responsive to the discovery
   19 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   20 not produce any information in its possession or control that is subject to the
   21 confidentiality agreement with the Non-Party before a determination by the Court.
   22 Absent a court order to the contrary, the Non-Party shall bear the burden and
   23 expense of seeking protection in this Court of its Protected Material.
   24          10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   26 Protected Material to any person or in any circumstance not authorized under this
   27 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   28
        125217621.7                                12
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 13 of 19 Page ID #:514




    1 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    2 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    3 persons to whom unauthorized disclosures were made of all the terms of this Order,
    4 and (d) request such person or persons to execute the “Acknowledgment and
    5 Agreement to Be Bound” that is attached hereto as Exhibit A.
    6          11. INADVERTENT PRODUCTION OF PRIVILEGED OR
    7          OTHERWISE PROTECTED MATERIAL
    8          When a Producing Party gives notice to Receiving Parties that certain
    9 inadvertently produced material is subject to a claim of privilege or other protection,
   10 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   11 Procedure 26(b)(5)(B) and shall also be governed by Federal Rule of Evidence 502
   12 and this Order.
   13          If, in connection with the Action, a Producing Party inadvertently discloses
   14 information subject to a claim of attorney-client privilege or work-product
   15 protection, or other applicable privilege or immunity (collectively, “Inadvertently
   16 Disclosed Information”), the disclosure of the Inadvertently Disclosed Information
   17 shall not constitute or be deemed a general or specific waiver or forfeiture of any
   18 claim of privilege, immunity, or work-product protection that the Producing Party
   19 would otherwise be entitled to assert with respect to the Inadvertently Disclosed
   20 Information and its subject matter in this or any other federal or state proceeding.
   21          If a claim of inadvertent disclosure is made by a Producing Party with respect
   22 to Inadvertently Disclosed Information, the Receiving Party shall, within five
   23 business days, return or destroy all copies of the Inadvertently Disclosed
   24 Information and provide a certification of counsel that all such Inadvertently
   25 Disclosed Information has been returned or destroyed.
   26          Within twenty-one days of the notification that such Inadvertently Disclosed
   27 Information has been returned or destroyed, or within a different time upon written
   28
        125217621.7                               13
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 14 of 19 Page ID #:515




    1 agreement of the Parties or order of the Court, the Producing Party shall produce a
    2 privilege log with respect to the Inadvertently Disclosed Information.
    3          The Producing Party retains the burden of establishing the privileged or
    4 protected nature of any Inadvertently Disclosed Information.
    5          12. MISCELLANEOUS
    6          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    7 person to seek its modification by the Court in the future.
    8          12.2 Right to Assert Other Objections. By stipulating to the entry of this
    9 Protective Order, no Party waives any right it otherwise would have to object to
   10 disclosing or producing any information or item on any ground not addressed in this
   11 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   12 ground to use in evidence of any of the material covered by this Protective Order.
   13          12.3 Filing Protected Material. A Party that seeks to file under seal any
   14 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   15 only be filed under seal pursuant to a court order authorizing the sealing of the
   16 specific Protected Material at issue; good cause must be shown in the request to file
   17 under seal. If a Party’s request to file Protected Material under seal is denied by the
   18 Court, then the Receiving Party may file the information in the public record unless
   19 otherwise instructed by the Court.
   20          13. FINAL DISPOSITION
   21          Within 60 days after the final disposition of this Action, each Receiving Party
   22 must return all Protected Material to the Producing Party or destroy such material.
   23 As used in this subdivision, “all Protected Material” includes all copies, abstracts,
   24 compilations, summaries, and any other format reproducing or capturing any of the
   25 Protected Material. Whether the Protected Material is returned or destroyed, the
   26 Receiving Party must submit a written certification to the Producing Party (and, if
   27 not the same person or entity, to the Designating Party) by the 60 day deadline that
   28
        125217621.7                               14
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 15 of 19 Page ID #:516




    1 (1) identifies (by category, where appropriate) all the Protected Material that was
    2 returned or destroyed, and (2) affirms that the Receiving Party has not retained any
    3 copies, abstracts, compilations, summaries or any other format reproducing or
    4 capturing any of the Protected Material. Notwithstanding this provision, counsel are
    5 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
    6 and hearing transcripts, legal memoranda, correspondence, deposition and trial
    7 exhibits, expert reports, attorney work product, and consultant and expert work
    8 product, even if such materials contain Protected Material, provided, however, that
    9 they treat such Protected Material as confidential as set forth under this Protective
   10 Order.
   11          14. VIOLATION OF ORDER
   12          Any violation of this Order may be punished by any and all appropriate
   13 /
   14 /
   15 /
   16 /
   17 /
   18 /
   19 /
   20 /
   21 /
   22 /
   23 /
   24 /
   25 /
   26 /
   27 /
   28
        125217621.7                               15
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 16 of 19 Page ID #:517




    1 measures including, without limitation, contempt proceedings and/or monetary
    2 sanctions.
    3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    4 Dated: April 6, 2021                     Respectfully submitted,
    5                                          POMERANTZ LLP
                                               LAW OFFICES OF ZEV B. ZYSMAN
    6
    7                                    By:               /s/ Ari Y. Basser
                                                            Jordan L. Lurie
    8
                                                             Ari Y. Basser
    9                                                       Zev B. Zysman
   10                                          Attorneys for Plaintiff and the Proposed
                                               Class(es)
   11
   12 Dated: April 6, 2021                     Respectfully submitted,
   13                                          CARLTON FIELDS, LLP
   14
   15
   16                                    By:/s/ Steven B. Weisburd
                                            Steven B. Weisburd
   17
                                               Attorneys for Defendants
   18
   19
   20
   21
   22 IT IS SO ORDERED.
   23
               April 6, 2021
   24 Dated: _________________________
                                                  Hon. Paul L. Abrams
   25                                             United States Magistrate Judge
   26
   27
   28
        125217621.7                            16
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 17 of 19 Page ID #:518




    1                                        EXHIBIT A

    2                         UNITED STATES DISTRICT COURT
    3                       CENTRAL DISTRICT OF CALIFORNIA
    4 DONNA HAAS, on behalf of herself              CASE NO. 2:20-cv-06171-ODW-PLA
      and all others similarly situated,
    5
                   Plaintiff,
    6                                               ACKNOWLEDGMENT AND
      vs.                                           AGREEMENT TO BE BOUND
    7
      TRAVELEX INSURANCE SERVICES
    8 INC., BERKSHIRE HATHAWAY
      SPECIALITY                  INSURANCE
    9 COMPANY, and DOES 1 through 100,
      inclusive,
   10
                   Defendants.
   11
   12
   13          I, __________________________________, in connection with the above-
   14 caption lawsuit, hereby acknowledge that I am to be provided access to confidential
   15 information supplied by other parties and/or non-parties, as defined in the Protective
   16 Order dated ________________.
   17          My email and street address is
   18   ___________________________________________________________.
   19          I certify my understanding that the confidential information is being provided
   20 to me pursuant to the terms and restrictions of the aforesaid Protective Order and that
   21 I have been given a copy of and have read and understood my obligations under that
   22 Protective Order. I hereby agree to be bound by the terms of the Protective Order. I
   23 understand that the confidential information and my copies or notes relating thereto
   24 may be disclosed to or discussed with only those persons permitted by the Protective
   25 Order to receive such information.
   26          Within 60 days of the final disposition of this Action, I will destroy or return
   27 all materials containing confidential information, copies thereof and notes that I have
   28
        125217621.7                               17
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 18 of 19 Page ID #:519




    1 prepared relating thereto, to outside counsel of record for the party with whom I am
    2 associated or from whom I received information or material designated as
    3 “CONFIDENTIAL.”
    4          I hereby submit to the jurisdiction of this Court for the purpose of enforcement
    5 of the Protective Order and waive any and all objections to jurisdiction and venue.
    6          Respectfully submitted,
    7
    8    Dated:                                     By:

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        125217621.7                               18
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06171-ODW-PLA Document 46 Filed 04/06/21 Page 19 of 19 Page ID #:520




    1           ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
    2          I, ARI Y. BASSER, am the ECF User whose identification and password are
    3 being used to file this document. In compliance with Civil Local Rule 5-4.3.4(a)(2)(i),
    4 I hereby attest that all signatories have concurred in this filing.
    5                                          By: /s/ Ari Y. Basser
    6                                                   Ari Y. Basser
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        125217621.7                               19
                                     STIPULATED PROTECTIVE ORDER
